Exhibit 10.3

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (“Agreement”), dated as of March 2, 2006 by and
between A. Hadeed or his nominee and Gary O’Rourke (collectively, the
“Purchaser”) and Devcon International Corp., a Florida corporation (“Seller”).

WHEREAS, Seller is the direct or indirect record and/or beneficial owner of the
issued and outstanding shares of Antigua Masonry Products, Ltd., an Antigua
corporation (“AMP”), described on Schedule A (the “Shares”), which Shares will
be transferred to Purchaser at Closing, and AMP owns the shares of Antigua
Cement, Ltd. (“ACL”) described on Schedule A, which AMP will continue to own
after the Closing (collectively, the “Companies”); and

WHEREAS, Seller had reached agreement with Donald L. Smith, Jr. (“Smith”) to
purchase the Shares, but Smith and Seller are willing to terminate such
agreement (the “Smith Agreement”), subject to consummation of the transactions
contemplated by this Agreement, with no consideration payable by either Smith or
Seller to each other upon such termination, including any breakup fee; and

WHEREAS, Seller desires to sell and Purchaser desires to purchase the Shares
upon the terms and conditions set forth herein; and

WHEREAS, Purchaser has advised Seller that the ownership of AMP after the
Closing (as hereinafter defined) will be A. Hadeed or his nominee – 90% and Gary
O’Rourke – 10%.

NOW, THEREFORE, in consideration of the recitals herein before stated and the
representations, warranties, covenants and agreements hereinafter set forth, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged,
Purchaser and Seller do hereby agree as follows:

1. Purchase and Sale of the Shares; Closing.

(a) On March 2, 2006 or such earlier date as shall be mutually agreed upon by
Seller and Purchaser (the “Closing”), and in consideration of Purchaser’s
delivery of the Aggregate Purchase Price (as hereinafter defined) and on and
subject to the terms and conditions of this Agreement, Seller will convey,
transfer and assign to Purchaser, or cause such conveyance, transfer and
assignment and Purchaser will purchase from Seller, the Shares, free and clear
of any restrictions on transfer, liens, claims, demands, pledges, charges and
encumbrances (collectively, “Liens”) whatsoever.

(b) The Closing of the transfer and sale of the Shares to Purchaser shall take
place at the offices of Seller, 1350 E. Newport Center Drive, #201, Deerfield
Beach, Florida 33442, or such other place as the parties shall mutually agree.

(c) At the Closing, Seller shall deliver the certificates for the Shares to
Purchaser, duly endorsed or accompanied by stock powers.



--------------------------------------------------------------------------------

(d) At the Closing, Purchaser shall deliver the Estimated Purchase Price (as
hereinafter defined) payable to Seller by certified check or by wire transfer of
immediately available funds (to an account specified by Seller in writing).

(e) At or prior to the Closing, AMP shall transfer the Assets set forth on
Schedule B to Seller or such of Seller’s affiliates as Seller designates with
the exception of those assets listed on Schedule B that are being dividended to
AMP.

(f) At the Closing, AMP shall continue to own the shares of ACL set forth on
Schedule A and if the parties hereto mutually agree, Seller shall cause the
other shares of ACL set forth on Schedule A to be transferred to Purchaser for
no additional consideration.

2. Purchase Price.

(a) In consideration for the Shares, the estimated purchase price shall be
US$5,100,000 (the “Estimated Purchase Price”). The Estimated Purchase Price is
subject to adjustment as set forth below and, as finally adjusted, will be the
“Final Purchase Price”.

(b) Post-Closing Statement; Calculations.

(i) No more than 60 days after the first month end following the Closing, Seller
will prepare and deliver to Purchaser a calculation (the “Post-Closing
Statement”) of the Net Working Capital as of the date of Closing (the “Final
Calculation Date”). For purposes hereof “Net Working Capital” shall mean the
excess of the current assets of the Companies over the current liabilities of
the Companies.

(ii) The Post-Closing Statement will be prepared in accordance with generally
accepted accounting principles, consistently applied with prior periods.

(c) Purchaser will, and will cause each Company to, make available to Seller and
its representatives, as reasonably requested by Seller, all books, records and
other documents pertaining to the Companies deemed necessary or desirable by
Seller in preparing the Post-Closing Statement and all personnel responsible for
preparing or maintaining such books, records and documents. Seller and its
independent certified public accountants may review the books, records and
documents relating to the Companies and may make inquiry of Purchaser’s
personnel responsible for such documents after Closing and representatives of
Purchaser’s accountants. The Post-Closing Statement shall become final and
binding upon, and deemed accepted by, Purchaser except to the extent Purchaser
shall have notified Seller in writing within 45 days after receipt of the
Post-Closing Statement (the “Notice Period”) of any objections that the
Post-Closing Statement was not prepared in conformity with Section 2(b)(i). Such
a notice under this Section 2(c) (“Disputes Notice”) shall specify in reasonable
detail the items of the Post-Closing Statement which are being disputed by
Purchaser, and a summary of the reasons for such dispute.

(d) Disputes; Final Closing Statement.

(i) Seller and Purchaser will attempt to resolve in good faith the disputes
raised in any Disputes Notice. Any such dispute which cannot be resolved by them

 

2



--------------------------------------------------------------------------------

within 30 days after receipt of a Disputes Notice may, at the written request of
either party (“Disputes Referral”), be referred to any impartial and
independent, nationally or regionally recognized, certified independent public
accounting firm mutually agreed upon by Seller and Purchaser (the “Disputes
Auditor”) for decision, which decision on such dispute will be final and binding
on both parties. If Seller and Purchaser cannot agree within 20 business days
after a Disputes Referral on the identity of the Disputes Auditor, either party
may require both parties to cause their respective independent public
accountants to solicit such a firm to be the Disputes Auditor. The parties will
use commercially reasonable efforts to cause the Disputes Auditor to render its
decision within 45 days after the Disputes Referral.

(ii) The Disputes Auditor shall establish procedures giving due regard to the
intention of the parties to resolve disputes as accurately, efficiently and
inexpensively as possible. The Disputes Auditor will in all cases use the
Accounting Principles in resolving any dispute and will resolve only the
specific disputes raised in the Disputes Notice. No party will disclose to the
Disputes Auditor, and the Disputes Auditor will not consider for any purpose,
any settlement offer made by any party. The parties will, as promptly as
practicable, submit evidence in accordance with the procedures agreed upon or
established by the Disputes Auditor.

(iii) The fees, costs and expenses of the Disputes Auditor shall be borne by
Purchaser, on the one hand, and Seller on the other hand, based upon the
percentage which the portion of the disputed amount not awarded to each party
bears to the amount actually disputed by such party. For example, if Purchaser
claims the Final Purchase Price is $1,000 less than the amount determined by
Seller, and Seller contests only $500 of the amount claimed by Purchaser, and if
the Disputes Auditor ultimately resolves the dispute by awarding Purchaser $300
of the $500 contested, then the costs and expenses of the Auditor will be
allocated 60 percent (i.e., 300 ÷ 500) to Seller and 40 percent (i.e., 200 ÷
500) to Purchaser.

(iv) The Post-Closing Statement, as adjusted pursuant to any agreement between
the parties or pursuant to the decision of the Disputes Auditor, is herein
referred to as the “Final Closing Statement”. The Final Closing Statement will
become final and binding on the parties (i) if no Disputes Notice has been given
within the Notice Period, upon the expiration of the Notice Period, or (ii) if a
Disputes Notice has been given within the Notice Period, upon the resolution of
all disputes set forth in the Disputes Notice by written agreement between
Seller and Purchaser or the written decision of the Disputes Auditor.

(e) Adjustments. Promptly after the Final Closing Statement has become final and
binding on Seller and Purchaser, the below adjustments shall be made to the
Estimated Purchase Price to arrive at the Final Purchase Price:

(i) If the Net Working Capital determined in accordance with the Final Closing
Statement (the “Final Net Working Capital”) is greater than $950,000, the Net
Working Capital of the Companies as of December 31, 2005 (the “December 31 Net
Working Capital”), the Estimated Purchase Price shall be increased by an amount
equal to one hundred percent (100%) of such excess and Purchaser shall pay to
Seller in cash an amount equal to such increase.

 

3



--------------------------------------------------------------------------------

(ii) If the Final Net Working Capital is less than the December 31 Net Working
Capital, Seller shall pay to Purchaser in cash an amount equal to the amount by
which the December 31 Net Working Capital exceeds the Final Net Working Capital.

Any payments made pursuant to this Section 2(e) (the “Purchase Price
Adjustment”), shall be made by wire transfer of immediately available funds to
the account or accounts designated in writing by Seller or Purchaser, as the
case may be, within ten (10) days after the date upon which the Final Closing
Statement is final and binding on the parties.

3. Representations and Warranties of Seller. In order to induce Purchaser to
purchase the Shares, Seller hereby represents and warrants to Purchaser that:

(a) Authority; Enforceability. This Agreement has been duly executed and
delivered by Seller, and Seller has all requisite corporate power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to perform its obligations hereunder. The execution,
delivery, and performance of this Agreement has been or will be prior to the
Closing, duly authorized by the Board of Directors of Seller. This Agreement
constitutes the legal, valid and binding obligation of Seller, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles.

(b) Title to the Shares. Seller has good, valid and unencumbered title to the
Shares and is the sole and exclusive holder of record and beneficial owner of
the Shares, free and clear of any Liens.

4. Representations and Warranties of Purchaser. In order to induce Seller to
sell the Shares, Purchaser hereby represents and warrants to Seller that:

(a) Enforceability. This Agreement has been duly executed and delivered by
Purchaser, and Purchaser has all requisite power and legal capacity to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and to perform its obligations hereunder. This Agreement constitutes the
legal, valid and binding obligation of Purchaser, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

(b) Purchaser’s Acknowledgement. Purchaser acknowledges that it and its
officers, directors and shareholders are knowledgeable and experienced with
respect to this industry and the Companies, in particular. In addition, Gary
O’Rourke acknowledges that prior to the Closing he had management and
operational control of the Companies. Accordingly, the Shares are being
purchased “as is” and “where is.” Purchaser further acknowledges that preferred
shares of AMP with a face value equal to EC 1,436,485 (USD $532,032 as of the
date hereof) (the “Preferred Shares”) are outstanding and owned beneficially and
of record by certain third parties, that such Preferred Shares are reflected as
debt on AMP’s books and records and that Purchaser is purchasing the Companies
and the operations and business thereof subject to such Preferred Shares and
Purchaser will have sole responsibility in satisfying and discharges all
obligations represented by such Preferred Shares.

 

4



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by Purchaser. Purchaser shall indemnify, defend and hold
Seller and its successors, assigns, affiliates and subsidiaries, and their
respective directors, officers, and employees (the “Seller Indemnified Parties”)
harmless against any and all damages occasioned by, arising out of, resulting
from or otherwise in connection with (i) any breach or default of a
representation or warranty by, or covenant of Purchaser contained in this
Agreement or in any certificate, instrument or agreement furnished pursuant to
the Agreement, including Purchaser’s covenant pursuant to Section 7, and
(ii) any and all liabilities and obligations of the Companies or their business,
whether absolute, contingent or otherwise, except those liabilities set forth on
Schedule C, which will be assumed by Seller or removed from the Companies prior
to the Closing.

(b) Indemnification by Seller. Seller shall indemnify, defend and hold Purchaser
and its successors, assigns, affiliates and subsidiaries, and their respective
directors, officers, and employees harmless against any and all damages
resulting from any assessment made by the Inland Revenue Service of Antigua and
Barbuda that is inconsistent with the current tax liability of AMP and its
subsidiaries for calendar year 2005 as is reflected in the computation of Final
Net Working Capital.

6. Material and Supply Contract. For five years after the Closing, Purchaser
agrees to sell to the Seller and its affiliates and its and their successors and
assigns, goods, materials and supplies (i.e., ready-mix concrete, aggregate
concrete block and cement materials and supplies) and services of the Purchaser;
as requested by Seller or its affiliates and its and their successors and
assigns, at the same prices and terms and conditions as those offered to
Purchaser’s best and most significant customers.

7. Transfer Taxes. Purchaser agrees to pay all transfer taxes in connection with
the sale and transfer of the Shares and, to the extent applicable, with respect
to any assets of AMP or its subsidiaries. Payment of such taxes shall be the
sole and exclusive responsibility of Purchaser.

8. Forwarding of Payments to Seller. To the extent AMP or Purchaser receives any
payments with respect to the Assets transferred to Seller or Seller’s affiliates
pursuant to Section 1(e), including without limitation payments made to AMP or
Purchaser pursuant to the Note issued to Construction Technologies Ltd. by the
National Housing Corporation of St. Kitts, the payments of which have been
assigned to AMP by Construction Technologies Ltd., AMP or Purchaser, as the case
may be, shall immediately forward such payments to Seller by certified check or
by wire transfer of immediately available funds (to an account specified by
Seller in writing).

9. Miscellaneous.

(a) Exchange of Preferred Shares, Termination of Smith Agreement. The parties
hereto expressly acknowledge that, prior to Closing, all preferred shares of AMP
that are owned directly or indirectly by Seller (which preferred shares,
together with the Shares listed on Schedule A, constitute all of the currently
outstanding shares of capital stock of AMP) will be exchanged such that AMP will
receive such shares in exchange for the Assets set forth on

 

5



--------------------------------------------------------------------------------

Schedule B. The parties hereto also expressly acknowledge that Seller is not in
violation of this Agreement by reason of its prior execution and delivery of the
Smith Agreement and that the termination of the Smith Agreement is a condition
to closing of the transactions contemplated by this Agreement.

(b) Amendment; Assignment. This Agreement and the terms hereof may not be
changed, modified, waived, discharged or terminated unless such change,
modification, waiver, discharge or termination is in writing signed by the
parties hereto. This Agreement may not be assigned by Purchaser without the
written consent of Seller.

(c) Survival of Representations and Warranties. All representations and
warranties made in this Agreement shall survive the execution and delivery
hereof.

(d) Prior Agreements. This Agreement constitutes the entire agreement between
the parties and supersedes any prior or contemporaneous understandings or
agreements concerning the subject matter hereof.

(e) Severability. The provisions of this Agreement are severable and, if any
court of competent jurisdiction shall determine that any one or more of the
provisions or part of a provision contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of a provision, had never been contained herein.

(f) Counterparts. This Agreement may be executed in counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

(g) Facsimile. The exchange of copies of this Agreement and of signature pages
by facsimile transmission shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
shall be deemed to be their original signatures for all purposes.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Antigua and Barbuda, without regard to principles of
conflicts of laws, except that the provisions of Section 5 relating to
indemnification shall be governed by the laws of the State of Florida. The
parties hereto agree that any action brought by either party hereto in
connection with the transactions contemplated herein shall be brought in
Antigua, except that any action that involves a claim or counterclaim for
indemnification shall be brought in the Federal or Florida State courts serving
the Federal district and the Florida judicial circuit, respectively, wherein
Broward County, Florida is located, and in the event of such indemnification,
claim or counterclaim, the parties further agree that exclusive venue for any
and all such legal actions and proceedings brought under this Agreement shall be
Broward County, Florida.

 

6



--------------------------------------------------------------------------------

(i) Further Assurances. Each party to this Agreement, upon the request of the
other, agrees to perform any further acts and execute and deliver any documents
which may be reasonably necessary to carry out the provisions of this Agreement.

(j) No Brokers. Each party represents to the other that it has not engaged any
broker, finder or agent in connection with the transactions contemplated by this
Agreement nor incurred (and will not incur) any unpaid liability to any broker,
finder or agent for any brokerage fees, finders’ fees or commissions, with
respect to the transactions contemplated by this Agreement.

[Signatures to follow on next page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SELLER: DEVCON INTERNATIONAL CORP.

By:

 

/s/ Stephen J. Ruzika

Name:

 

Stephen J. Ruzika

Title:

 

President

PURCHASER:

/s/ A. Hadeed

A. Hadeed

/s/ Gary O’Rourke

Gary O’Rourke

 

8



--------------------------------------------------------------------------------

Schedule A

Shares of Capital Stock

Antigua Masonry Products, Ltd.

 

Shares owned by Seller

   493,051 common shares

Antigua Cement, Ltd.

 

Shares owned by Antigua Masonry Products, Ltd

  

1,000 shares

Shares owned by Seller

  

1 share

Shares owned by Antigua Heavy Constructors, Ltd

  

1 share

Shares owned by VICBP

  

1 share

 

9



--------------------------------------------------------------------------------

Schedule B

Assets Transferred to Seller Prior to Closing

 

1. Any and all shares of Antigua Heavy Constructors, Ltd. owned by either of the
Companies, except that the following assets of Antigua Heavy Constructors, Ltd.
will be dividended to AMP prior to Closing:

 

Co asset no

 

Description

 

Mfg serial no

  Internal
Est Life  

Internal

In Svc Date

  Asset
G/L
acct no   Dept #  

Internal

Acq Value

 

Internal

Acc Dep

  Internal
NBV                                 12/31/05   12/31/05

D06175

  CAT 330 BLME EXCAVATOR   6DR04264   09 03   4/1/2002   17510   20059  
176,176.93   71,423.10   104,753.83

D06175A

  CAT 330 EXCAV CONVERSION   6DR04264   08 07   10/1/2002   17510   20059  
14,000.00   5,300.98   8,699.02

D06303

  JOHN DEERE 410G BACKHOE / LDR   TO410GX921306   10 00   10/1/2003   17510  
20059   66,397.45   14,939.44   51,458.01

D06303A

  J DEERE 410G DUTY/CUSTOMS   TO410GX921306   09 10   12/1/2003   17510   20059
  25,093.13   5,316.33   19,776.80

D08516

  NPK E213 HYDR HAMMER   65410   06 06   12/31/2004   17510   20059   35,100.00
  5,400.00   29,700.00

D00863

  2002 FORD F150 PICKUP TRUCK   1FTRX17242NB79388   03 03   10/31/2003   17520  
20082   18,462.50   12,308.35   6,154.15

D00863A

  2002 FORD F150 PICKUP DUTY/CUSTOMS   1FTRX17242NB79388   03 02   12/1/2003  
17520   20082   13,277.66   8,735.31   4,542.35

D07952

  SULLAIR 185 HDPQ COMPRESSOR   144716   08 00   11/1/2004   17510   20059  
11,028.00   1,608.25   9,419.75

D08043

  NPK H16X HYDR HAMMER   45536   00 00   12/31/2004   17510   20059   0.00  
0.00   0.00

D12531

  12” HYDR TRASH PUMP HEAD   H-12TA-5176   08 00   3/1/2004   17510   20059  
11,082.47   2,539.73   8,542.74

D12500

  HOLLAND 6” TRASH PUMP HEAD   #H-6TA-124   08 00   5/1/1991   17510   20059  
5,054.00   5,054.00   0.00                                       375,672.14  
132,625.49   243,046.65                        

 

2. Any and all notes payable to either of the Companies from PRCC.

 

3. Payments made under the Note issued to Construction Technologies Ltd. by the
National Housing Corporation of St. Kitts, the payments on which have been
assigned by Construction Technologies Ltd. to AMP; and advances made by AMP to
Construction Technologies Limited pursuant to the Road Project Funding Agreement
dated September 28, 2004.

 

4. All intercompany balances due from Seller or its affiliates to AMP or its
subsidiary, ACL, being transferred to Purchaser.



--------------------------------------------------------------------------------

Schedule C

Excluded Liabilities

 

1. All intercompany balances due to Seller or its affiliates from AMP or its
subsidiary, ACL, being transferred to Purchaser.